        Case 4:08-cr-00203-WTM-CLR Document 73 Filed 08/27/20 Page 1 of 6


                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                        CASE NO. CR408-203


STANLEY L. HEYWARD,

        Defendant.




                                           ORDER


        Before the Court is Defendant Stanley L. Heyward's Motion for

Early    Release       Due    to    COVID-19       (Doc.      70)    and    the    Government's

Motion to Dismiss Defendant's motion (Doc. 71). Defendant has also

filed    a    second    Motion      for    Early    Release         (Doc.   72)   on    the   same

basis he asserts in his first motion. For the following reasons,

the   Government's           motion      (Doc.   71)     is    GRANTED      and     Defendant's

motion (Doc. 70) is DISMISSED. Defendant's second motion for early

release (Doc. 72) is likewise DISMISSED.

                                          BACKGROUND


        In October 2008, Defendant pleaded guilty to possession of a

firearm and ammunition by a convicted felon/armed career criminal.

(Doc.    17.)    Defendant         was   sentenced       to   180    months'      imprisonment.

(Doc.    26     at    2.)    According      to     the     BOP      website.      Defendant    is

currently incarcerated at Federal Correctional Institution (^^FCI")

Jesup in Jesup, Georgia with a projected release date of September

6,    2021.     See    BOP    Inmate      Locator,       Federal       Bureau      of   Prisons,

https://www.bop.gov/inmateloc/ (last visited on August 26, 2020).
      Case 4:08-cr-00203-WTM-CLR Document 73 Filed 08/27/20 Page 2 of 6


                                            ANALYSIS


      Defendant requests that this Court place him in the halfway

house earlier than              his    originally scheduled               date    of October 1,

2020. (Doc. 70 at 1; Doc. 72 at 2.) Defendant contends that he is

a    ""chronic       care"       inmate         with        high    blood        pressure,       high

cholesterol, and a heart murmur. (Doc. 70 at 2; Doc. 72 at 3.) The

Government has moved to dismiss Defendant's first motion for early

release. (Doc. 71.) The Court finds that Defendant's motions are

due to be dismissed.


I.    DEFENDANT'S REQUEST FOR RELEASE TO HALFWAY HOUSE

      First,        Defendant's        motions        seeking      early     placement      in    the

halfway    house         are    due   to   be    dismissed.         Any     decision      to    place

Defendant in a            halfway      house is left to the                 discretion         of the

Bureau    of     Prisons        (""BOP").       See    18     U.S.C.   § 3624(c)          (granting

Director       of    the       BOP    authority        to    place     prisoner      in     reentry

program). See         also      United     States       v.    White,      No.     18-CR-60174-BB,

2020 WL 2937696, at *2 (S.D.                     Fla.   June       3, 2020) (noting that a

district court has no authority to order the BOP to release the

defendant      to    a     halfway     house);        United       States    v.    Lovelace,      No.

l:12-CR-402-WSD-GGB-, 2014                 WL   4446176,       at *2 (N.D.          Ga. Sept. 9,

2014). Defendant's motions (Docs. 70, 72) seeking an order placing

him in a halfway house is DISMISSED. The Court, however, will also

consider Defendant's motions to the extent he seeks compassionate

release.
        Case 4:08-cr-00203-WTM-CLR Document 73 Filed 08/27/20 Page 3 of 6


II.   COMPASSIONATE RELEASE


      A. Eligibility for Compassionate Release

        18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

      motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure
      of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the
      receipt of such a reguest by the warden of the
      defendant's facility, whichever is earlier . . . .

Additionally,     28     C.F.R. § 571.61         requires      an   inmate     seeking   a

compassionate release to submit a written request to the prison's

warden. At a      minimum, the inmate's            request must contain """[tlhe

extraordinary or compelling circumstances that the inmate believes

warrant     consideration" and 'Mp]roposed               release      plans,    including

where     the   inmate    will     reside,       how    the    inmate    will     support

himself/herself, and, if the              basis for the        request involves the

inmate's     health,     information      on    where    the   inmate    will     receive

medical     treatment,      and    how     the     inmate      will     pay    for   such

treatment." 28 C.F.R. § 571.61(a).

        Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that "extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety     of   any    other     person    or     the    community.      See     U.S.S.G.

§ 1B1.13. In its consideration of compassionate release, the Court
         Case 4:08-cr-00203-WTM-CLR Document 73 Filed 08/27/20 Page 4 of 6



is constrained by the applicable policy statements issued by the

United        States          Sentencing           Commission.           See      18       U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement        list   three           specific    examples       of     extraordinary       and

compelling        reasons      to       consider    a     reduction      of    sentence     under

§ 3582(c)(1)(A):         (1)        a    serious    medical       condition;     (2)    advanced

age; and (3) family circumstances. U.S.S.G. § 1B1.13 n.l(A)-(C). A

fourth catch-all category provides: "As determined by the Director

of the Bureau of Prisons, there exists in the defendant's case an

extraordinary and compelling reason other than, or in combination

with,"     the    aforementioned           three     categories.         Id.   n.l(D).     For   a

medical condition to qualify as an extraordinary and compelling

reason, the condition must ^^substantially diminish[] the ability

of the defendant to provide self-care within the environment of a

correctional facility and [is one] from which he or she is not

expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).

     In seeking compassionate release. Defendant contends that he

is   a     ^'chronic    care"           inmate     with    high     blood      pressure,     high

cholesterol, and a heart murmur. (Doc. 70 at 2; Doc. 72 at 3.) In

response, the Government contends that                        Defendant's first motion

should be dismissed because he did not exhaust his administrative

remedies         nor    did     Defendant           allege        that    he     ever      sought

compassionate release from the BOP. (Doc. 71 at 10-11.) The Court

finds that Defendant has not exhausted his administrative remedies
          Case 4:08-cr-00203-WTM-CLR Document 73 Filed 08/27/20 Page 5 of 6


and       his    motion    is       due    to       be    dismissed.         The       Court       may     only

entertain Defendant's motion after Defendant has ^'fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant's             facility,          whichever             is        earlier."          18         U.S.C.

§    3582(c)(1)(A).            As    there       is       no   evidence          that    Defendant          has

presented         his     request         for    compassionate              release       to       the     BOP,

Defendant        has     not   exhausted            his    administrative          remedies          and    the

Court must dismiss Defendant's motion. United States v. Raia, 954

F.3d      594,    597    (3d    Cir.       2020);         United      States      v.    McCloskey,          No.

4:18-CR-260, 2020 WL 3078332, at *5 (S.D. Ga. June 9, 2020).

          Moreover, even if Defendant had exhausted his administrative

remedies, the Court finds that Defendant has not provided evidence

of    a    medical condition              that      qualifies         as    an    ^^extraordinary           and

compelling reason" for compassionate release.                                     Defendant contends

that he suffers from high blood pressure, cholesterol, and a heart

murmur,         however,       he     provides            no    medical          evidence          of    these

conditions. (Doc. 70 at 2; Doc. 72 at 3.) While the CDC includes

high blood pressure as a condition that might place a person at

increased         risk    of    severe         illness         from   COVID-19          and       includes   a

serious         heart    condition        as    a    condition        that       places       a    person    at

increased risk. Defendant has provided no evidence that he suffers

from these conditions. Additionally, the Court does not find that
       Case 4:08-cr-00203-WTM-CLR Document 73 Filed 08/27/20 Page 6 of 6


COVID-19     is   in    and   of    itself       an   extraordinary      and   compelling

reason to warrant compassionate release. See Raia, 954 F.3d at 597

("[T]he mere existence of COVID-19 in society and the possibility

that    it    may      spread      to    a   particular      prison       alone     cannot

independently          justify          compassionate        release,          especially

considering BOP's statutory role, and its extensive professional

efforts to curtail the virus's spread."). Accordingly, the Court

would deny Defendant's motions on the merits as well.

                                        CONCLUSION


       Accordingly, based on the foregoing, the Government's Motion

to Dismiss {Doc. 71) is GRANTED and Defendant's motion (Doc. 70)

is DISMISSED.       Defendant's         second    motion   for   early    release    (Doc.

72) is likewise DISMISSED.

       SO ORDERED this              day of August 2020.




                                          WILLIAM T. MOORE,
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN     DISTRICT OF GEORGIA
